Exhibit 99.1 First Connecticut Bancorp, Inc. Announces First Quarter 2014 Earnings of $0.10 per share FARMINGTON, Conn., April 24, 2014 – First Connecticut Bancorp, Inc. (the “Company”) (NASDAQ: FBNK), the holding company for Farmington Bank (the “Bank”), reported net interest income of $14.8 million and net income of $1.5 million for the quarter ended March 31, 2014.Diluted earnings per share were $0.10 compared with $0.07 per diluted share for the fourth quarter of 2013 and $0.05 per diluted share for the first quarter of 2013. “Our first quarter earnings of $0.10 per share reflects the significant investment made in people, technology and franchise over the past several years. Our continued focus toward organic growth, process improvement and expense reduction are strongly reflected in our first quarter results,” stated John J. Patrick Jr., First Connecticut Bancorp’s Chairman, President & CEO. “Our net interest income continues to grow from core banking activities, while expenses have reduced over the prior year and linked quarter.Despite the extreme winter weather conditions in the Northeast, both loan and deposit growth remained strong during the quarter.” Financial Highlights · Net interest income increased $419,000 to $14.8 million in the first quarter of 2014 compared to $14.3 million in the linked quarter and increased $2.1 million compared to first quarter of 2013. · Noninterest expense to average assets was 2.63% in the first quarter of 2014 compared to 2.80% in the linked quarter and 3.28% in the first quarter of 2013. · Strong organic loan growth continued during the quarter as total loans increased $52.5 million to $1.9 billion at March 31, 2014 and increased $310.1 million or 20% from a year ago. · Tangible book value per share grew to $14.22 compared to $14.11 on a linked quarter basis and $13.78 at March 31, 2013. · Checking accounts grew by 3.2% or 1,266 net new accounts in the first quarter of 2014. · Net charge-offs were $1.2 million in the first quarter of 2014 compared to $24,000 in the linked quarter.One commercial loan relationship represented the majority of the charge-off which was fully reserved in prior years. · Asset quality remains stable as loan delinquencies 30 days and greater decreased slightly to 0.80% of total loans at March 31, 2014 compared to 0.85% of total loans at December 31, 2013.Non-accrual loans represented 0.69% of total loans compared to 0.81% of total loans on a linked quarter basis. · During the first quarter of 2014, we repurchased 253,709 shares of common stock at an average price per share of $15.49 at a total cost of $3.9 million.Repurchased shares will be held as treasury stock and will be available for general corporate purposes. · We paid a cash dividend of $0.03 per share on March 17, 2014. This marks the tenth consecutive quarter we have paid a dividend since First Connecticut Bancorp, Inc. became a public company on June 29, 2011. First quarter 2014 compared with fourth quarter 2013 Net interest income · Net interest income increased $419,000 to $14.8 million in the first quarter of 2014 compared to the linked quarter due primarily to a $52.1 million increase in the average loan balance, lower cost of interest-bearing liabilities, higher yields in the loan and securities portfolios and a 7 basis point increase in the net interest rate spread to 2.86%. · Net interest margin increased 5 basis points to 2.99% in the first quarter of 2014 compared to 2.94% in the fourth quarter of 2013 primarily due to a decrease in cost of interest-bearing liabilities and higher yields in the loan and securities portfolios. · The cost of interest-bearing liabilities declined 5 basis points to 58 basis points in the first quarter of 2014 compared to 63 basis points in the fourth quarter of 2013. Provision for loan losses · Provision for loan losses was $505,000 for the first quarter of 2014 compared to $660,000 for the linked quarter. · Net charge-offs in the quarter were $1.2 million or 0.26% to average loans (annualized) compared to $24,000 or 0.01% to average loans (annualized) in the linked quarter. · The allowance for loan losses represented 0.94% of total loans at March 31, 2014 compared to 1.01% at December 31, 2013. Noninterest income · Total noninterest income decreased $421,000 to $1.8 million for the first quarter of 2014 compared to the linked quarter primarily due to a $459,000 decrease in net gain on loans sold as a result of an overall decrease in volume and margins in our secondary market residential lending program. Noninterest expense · Noninterest expense decreased $438,000 or 3% to $14.0 million in the first quarter of 2014 compared to the linked quarter as a result of decreases in salaries and employee benefits and other operating expenses offset by an increase in occupancy expense due to our de novo branch in Rocky Hill, which opened in January 2014, and winter related expenses. Income tax provision · Income tax provision was $555,000 in the first quarter of 2014 compared to $322,000 in the linked quarter. First quarter 2014 compared with first quarter 2013 Net interest income · Net interest income increased $2.1 million or 17% to $14.8 million compared to $12.7 million in the first quarter of 2013 primarily due to a $296.8 million increase in the average loan balance despite a 23 basis point decrease in the yield on loans. · Net interest margin decreased 8 basis points to 2.99% in the first quarter of 2014 compared to 3.07% in the first quarter of 2013 primarily due to lower prepayment penalty fees and a $20.7 million decline in the average balance of the resort portfolio.Excluding resort and prepayment penalty fee income for both quarters, the net interest margin would have been2.99% and 3.00% in the first quarters of 2014 and 2013, respectively. · The cost of interest-bearing liabilities declined 19 basis points to 58 basis points in the first quarter of 2014 compared to 77 basis points in the first quarter of 2013 due primarily to lower funding costs for municipal deposits and a decrease in Federal Home Loan Bank of Boston advance costs due to an increase in short-term advances which carry lower rates. Provision for loan losses · Provision for loan losses was $505,000 for the first quarter of 2014 compared to $399,000 for the prior year quarter. · Net charge-offs in the quarter were $1.2 million or 0.26% to average loans (annualized) compared to $296,000 or 0.08% to average loans (annualized) in the prior year quarter. · The allowance for loan losses represented 0.94% of total loans at March 31, 2014 compared to 1.11% at March 31, 2013. Noninterest income · Total noninterest income decreased $1.9 million to $1.8 million compared to the prior year quarter primarily due to a $1.9 million decrease in net gain on loans sold as a result of an overall decrease in volume and margins in our secondary market residential lending program. Noninterest expense · Noninterest expense, excluding $633,000 in accelerated vesting of stock compensation due to the passing of a key executive in the prior year quarter, decreased $106,000 to $14.0 million in the first quarter of 2014 compared to the prior year quarter. · Salaries and employee benefits, excluding $633,000 in accelerated vesting of stock compensation, decreased $113,000 to $8.3 million in the first quarter of 2014 compared to the prior year quarter. · Marketing expense decreased $216,000 or 37% compared to the prior year quarter primarily due to general expense control initiatives. Income tax provision · Income tax provision was $555,000 in the first quarter of 2014 compared to $316,000 in the prior year quarter. Financial condition · Total assets increased $382.1 million or 21% at March 31, 2014 to $2.2 billion compared to $1.8 billion at March 31, 2013 largely reflecting an increase in loans and securities. · Our investment portfolio totaled $176.1 million at March 31, 2014 compared to $111.8 million at March 31, 2013, an increase of $64.3 million. · Net loans increased $309.8 million at March 31, 2014 to $1.9 billion compared to $1.5 million at March 31, 2013 due to our continued focus on commercial and residential lending, which combined, increased $326.4 million. · Deposits increased $258.3 million at March 31, 2014 to $1.6 billion compared to $1.4 billion at March 31, 2013, due to increases in municipal deposits, noninterest-bearing deposits and de novo branch openings as we continue to develop and grow relationships in the geographical areas we serve. · Federal Home Loan Bank of Boston advances increased $130.0 million to $206.0 million at March 31, 2014 compared to $76.0 million at March 31, 2013.Advances were used to support loan and securities growth. Asset Quality · At March 31, 2014, the allowance for loan losses represented 0.94% of total loans and 135.89% of non-accrual loans, compared to 1.11% of total loans and 124.59% of non-accrual loans at March 31, 2013. · Non-accrual loans represented 0.69% of total loans at March 31, 2014 compared to 0.89% of total loans at March 31, 2013. · Loan delinquencies 30 days and greater decreased to 0.80% of total loans at March 31, 2014 compared to 0.97% of total loans at March 31, 2013. Capital and Liquidity · The Company remained well-capitalized with an estimated total capital to risk-weighted asset ratio of 15.05% at March 31, 2014. · Tangible book value per share grew to $14.22 compared to $14.11 on a linked quarter basis and $13.78 at the quarter ended March 31, 2013. · At March 31, 2014, the Company continued to have adequate liquidity including significant unused borrowing capacity at the Federal Home Loan Bank of Boston and the Federal Reserve Bank, as well as access to funding through brokered deposits. About First Connecticut Bancorp, Inc. First Connecticut Bancorp, Inc. (NASDAQ: FBNK) is a Maryland-chartered stock holding company that wholly owns Farmington Bank. Farmington Bank is a full-service, community bank with 22 branch locations throughout central Connecticut. Established in 1851, Farmington Bank is a diversified consumer and commercial bank with an ongoing commitment to contribute to the betterment of the communities in our region. For more information regarding the Bank’s products and services and for First Connecticut Bancorp, Inc. investor relations information, please visit www.farmingtonbankct.com. Conference Call First Connecticut will host a conference call on Thursday, April 24, 2014 at 10:30am Eastern Time to discuss first quarter results.Those wishing to participate in the call may dial-in to the call at 1-888-317-6016.The international dial-in number is 1-412-317-6016.A webcast of the call will be available on the Investor Relations Section of the Farmington Bank website for an extended period of time. Forward Looking Statements In addition to historical information, this earnings release may contain forward-looking statements for purposes of applicable securities laws. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Such forward-looking statements may or may not include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.” Forward-looking statements are subject to numerous assumptions, risks and uncertainties. There are a number of important factors described in documents previously filed by the Company with the Securities and Exchange Commission, and other factors that could cause the Company's actual results to differ materially from those contemplated by such forward-looking statements. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date of this release or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures In addition to evaluating the Company’s financial performance in accordance with U.S. generally accepted accounting principles (“GAAP”), management routinely supplements their evaluation with an analysis of certain non-GAAP financial measures, such as core net income, the efficiency ratio and tangible book value per share. A reconciliation to the most directly comparable GAAP financial measure; net income in the case of core net income and the efficiency ratio and stockholders’ equity in the case of tangible book value per share, appears in tabular form in the accompanying Reconciliation of Non-GAAP Financial Measures table. We believe that providing certain non-GAAP financial measures provides investors with information useful in understanding our financial performance, our performance trends and financial position. Specifically, we provide measures based on what we believe are our operating earnings on a consistent basis and exclude non-core operating items which affect the GAAP reporting of results of operations. The Company believes that core net income is useful for both investors and management to understand the effects of items that are non-recurring and infrequent in nature. The Company believes that the efficiency ratio, which measures the costs expended to generate a dollar of revenue, is useful in the assessment of financial performance, including non-interest expense control. The Company believes that tangible book value per share is useful to evaluate the relative strength of the Company’s capital position. The Company does not have goodwill and intangible assets for any of the periods presented. As such, tangible book value per common share is equal to book value per common share. We utilize these measures for internal planning and forecasting purposes. These non-GAAP financial measures should not be considered a substitute for GAAP basis measures and results, and we strongly encourage investors to review our consolidated financial statements in their entirety and not to rely on any single financial measure. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended March 31, December 31, September 30, June 30, March 31, (Dollars in thousands, except per share data) Selected Financial Condition Data: Total assets Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Federal Home Loan Bank of Boston stock, at cost Loans, net Deposits Federal Home Loan Bank of Boston advances Total stockholders' equity Allowance for loan losses Non-accrual loans Impaired loans Loan delinquencies 30 days and greater Selected Operating Data: Interest income Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income taxes Provision for income taxes Net income Performance Ratios (annualized): Return on average assets 0.28% 0.22% 0.18% 0.18% 0.20% Return on average equity 2.56% 1.96% 1.49% 1.39% 1.45% Interest rate spread (1) 2.86% 2.80% 2.77% 2.83% 2.89% Net interest rate margin (2) 2.99% 2.94% 2.94% 3.01% 3.07% Non-interest expense to average assets 2.63% 2.80% 2.95% 3.17% 3.28% Efficiency ratio (3) 84.54% 87.19% 91.24% 91.62% 90.18% Average interest-earning assets to average interest-bearing liabilities 128.59% 129.64% 130.77% 132.30% 132.02% Asset Quality Ratios: Allowance for loan losses as a percent of total loans 0.94% 1.01% 1.02% 1.09% 1.11% Allowance for loan losses as a percent of non-accrual loans 135.89% 123.74% 127.30% 122.20% 124.59% Net charge-offs to average loans (annualized) 0.26% 0.01% 0.01% 0.02% 0.08% Non-accrual loans as a percent of total loans 0.69% 0.81% 0.80% 0.89% 0.89% Non-accrual loans as a percent of total assets 0.59% 0.70% 0.70% 0.78% 0.77% Loan delinquencies 30 days and greater as a percent of total loans 0.80% 0.85% 0.87% 0.95% 0.97% Per Share Related Data: Basic earnings per share $ 0.10 $ 0.07 $ 0.06 $ 0.05 $ 0.05 Diluted earnings per share $ 0.10 $ 0.07 $ 0.06 $ 0.05 $ 0.05 Dividends declared per share $ 0.03 $ 0.03 $ 0.03 $ 0.03 $ 0.03 Tangible book value (4) $ 14.22 $ 14.11 $ 13.88 $ 13.81 $ 13.78 Common stock shares outstanding (1) Represents the difference between the weighted-average yield on average interest-earning assets and the weighted-average cost of interest-bearing liabilities. (2) Represents net interest income as a percent of average interest-earning assets. (3) Represents noninterest expense divided by the sum of net interest income and noninterest income, adjusted for non-recurring items. See "Reconciliation of Non-GAAP Financial Measures" table. (4) Represents ending stockholders’ equity less goodwill and intangible assets (excluding mortgage servicing rights) divided by ending common shares outstanding. The Company does not have goodwill and intangible assets for any of the periods presented. See "Reconciliation of Non-GAAP Financial Measures" table. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended March 31, December 31, September 30, June 30, March 31, (Dollars in thousands) Capital Ratios: Equity to total assets at end of period 10.56% 11.01% 11.44% 12.55% 13.51% Average equity to average assets 10.99% 11.23% 12.11% 12.84% 13.65% Total capital to risk-weighted assets 15.05% * 15.50% 16.13% 17.49% 18.63% Tier I capital to risk-weighted assets 13.97% * 14.36% 14.97% 16.26% 17.39% Tier I capital to total average assets 11.02% * 11.47% 12.20% 12.93% 13.91% Total equity to total average assets 10.85% 11.30% 11.90% 12.61% 13.58% * Estimated Loans and Allowance for Loan Losses: Real estate Residential Commercial Construction Installment Commercial Collateral Home equity line of credit Demand 85 - - - Revolving credit 80 94 78 62 73 Resort Total loans Less: Allowance for loan losses Net deferred loan costs Loans, net Deposits: Noninterest-bearing demand deposits Interest-bearing NOW accounts Money market Savings accounts Time deposits Total interest-bearing deposits Total deposits First Connecticut Bancorp, Inc. Consolidated Statements of Condition (Unaudited) March 31, December 31, March 31, (Dollars in thousands) Assets Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets Liabilities and Stockholders' Equity Deposits Interest-bearing Noninterest-bearing Federal Home Loan Bank of Boston advances Repurchase agreement borrowings Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - - Stockholders' Equity Common stock Additional paid-in-capital Unallocated common stock held by ESOP Treasury stock, at cost Retained earnings Accumulated other comprehensive loss Total stockholders' equity Total liabilities and stockholders' equity First Connecticut Bancorp, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended March 31, December 31, March 31, (Dollars in thousands, except per share data) Interest income Interest and fees on loans Mortgage Other Interest and dividends on investments United States Government and agency obligations Other bonds 58 53 59 Corporate stocks 93 64 62 Other interest income 4 2 5 Total interest income Interest expense Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 40 51 50 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on loans sold Brokerage and insurance fee income 44 40 32 Bank owned life insurance income Other 10 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment Marketing Other operating expenses Total noninterest expense Income before income taxes Provision for income taxes Net income Earnings per share: Basic Diluted Weighted average shares outstanding: Basic Diluted First Connecticut Bancorp, Inc. Consolidated Average Balances, Yields and Rates (Unaudited) For The Three Months Ended March 31, 2014 December 31, 2013 March 31, 2013 Average Balance Interest and Dividends Yield/Cost Average Balance Interest and Dividends Yield/Cost Average Balance Interest and Dividends Yield/Cost (Dollars in thousands) Interest-earning assets: Loans, net $ 1,819,567 3.71% $ 1,767,468 3.69% 3.94% Securities 0.76% 0.65% 0.81% Federal Home Loan Bank of Boston stock 38 1.17% 8 0.31% 8 0.37% Federal funds and other earning assets 4 0.28% 2 0.16% 5 0.18% Total interest-earning assets 3.44% 3.43% 3.66% Noninterest-earning assets Total assets $ 2,124,496 $ 2,055,443 Interest-bearing liabilities: NOW accounts 0.23% 0.22% 0.23% Money market 0.68% 0.75% 0.71% Savings accounts 55 0.12% 51 0.11% 85 0.19% Certificates of deposit 0.91% 0.89% 1.02% Total interest-bearing deposits 0.53% 0.56% 0.62% Advances from the Federal Home Loan Bank 0.71% 0.93% 2.36% Repurchase agreement borrowings 3.42% 3.42% 3.30% Repurchase liabilities 40 0.27% 51 0.30% 50 0.36% Total interest-bearing liabilities 0.58% 0.63% 0.77% Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ 2,124,496 $ 2,055,443 Net interest income Net interest rate spread (1) 2.86% 2.80% 2.89% Net interest-earning assets (2) Net interest margin (3) 2.99% 2.94% 3.07% Average interest-earning assets to average interest-bearing liabilities 128.59% 129.64% 132.02% (1)Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (2) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (3) Net interest margin represents net interest income divided by average total interest-earning assets. First Connecticut Bancorp, Inc. Reconcilliation of Non-GAAP Financial Measures (Unaudited) The table below presents a reconciliation of non-GAAP financial measures with financial measures defined by GAAP for the three months ended March 31, 2014, December 31, 2013, September 30, 2013, June 30, 2013 and March 31, 2013.The Company believes the use of these non-GAAP financial measures provides additional clarity in assessing the results of the Company. At or for the Three Months Ended March 31, December 31, September 30, June 30, March 31, (Dollars in thousands, except per share data) Net Income Adjustments: Less: Prepayment penalty fees - - Less: Net gain on sales of investments - - - Less: Bank-owned life insurance proceeds (1) - Plus: Accelerated vesting of stock compensation (1) - Total core adjustments before taxes - Tax benefit (provision) - 34% rate - 49 19 Total core adjustments after taxes - Total core net income Total net interest income Less: Prepayment penalty fees - - Total core net interest income Total noninterest income Less: Net gain on sales of investments - - - Less: Bank-owned life insurance proceeds (1) - Total core noninterest income Total noninterest expense Less: Accelerated vesting of stock compensation (1) - Total core noninterest expense Core earnings per common share, diluted Core return on assets (annualized) 0.28% 0.20% 0.14% 0.17% 0.26% Core return on equity (annualized) 2.56% 1.80% 1.14% 1.33% 1.88% Efficiency ratio (2) 84.54% 87.95% 93.07% 91.95% 87.56% Tangible book value (3) (1) Represents the accelerated vesting of stock compensation and insurance proceeds due to the passing of a key executive in the first quarter of 2013. (2) Represents core noninterest expense divided by the sum of net core interest income and core noninterest income. (3) Represents ending stockholders’ equity less goodwill and intangible assets (excluding mortgage servicing rights) divided by ending common shares outstanding. The Company does not have goodwill and intangible assets for any of the periods presented.
